ICJ_032_PassageIndianTerritory_PRT_IND_1957-11-26_JUD_01_PO_03_FR.txt. 166

OPINION DISSIDENTE DE M. CHAGLA

[Traduction j

Je regrette de ne pouvoir me rallier à la conclusion adoptée par
la majorité de mes collègues. Étant donné l'importance considérable
de la question, j'estime nécessaire d’exposer les raisons de mon
désaccord.

Cette affaire présente deux traits remarquables — d'abord, la
troisième condition de la déclaration portugaise, ensuite le fait que
la requête portugaise introductive d'instance a été déposée trois
jours après qu’eut été souscrite la déclaration et avant qu'il ait
été possible de se conformer à la disposition contenue dans la
deuxième partie de l’article 36, paragraphe 4, du Statut de la Cour.
Aucun de ces aspects n’a été examiné par la Cour, quoiqu'ils
soulèvent tous les deux des questions très importantes à propos
de sa juridiction.

En ce qui concerne la première exception de l’Inde, on peut
facilement admettre que la disposition facultative donne une très
grande liberté d’action à un État qui se soumet à la juridiction
obligatoire de la Cour. Cette liberté existe sous deux aspects
différents. Un État a le droit, d’une part, de définir les catégories de
différends qu'il est disposé à soumettre à la juridiction obligatoire de
la Cour. Il peut faire toute réserve qu'il désire et il peut limiter les
catégories dans la mesure où il l'entend. D’autre part, il peut limiter
la durée de la déclaration. La déclaration peut être valable pour deux
ans, un an, six mois, ou même elle peut être dénoncée par simple
notification. Mais la troisième réserve portugaise est d’une nature
tout à fait différente. Elle réserve au Portugal le droit de changer
et de modifier le champ d’application de sa déclaration au cours
de sa validité.

Il a été soutenu par l'Inde que cette réserve avait un caractère
rétroactif et laissait au Portugal la faculté de retirer un litige
pendant en ayant recours à cette réserve. On a fait remarquer
que l'expression «à la date où elle aura été donnée » employée
dans la troisième condition n'indique que le moment de l'entrée
en vigueur de la réserve; elle ne se réfère ni à son champ d’applica-
tion, ni à sa portée. Le Portugal ne limite pas l'étendue de la réserve
et, pour cette raison, on a suggéré qu'aux termes de la troisième
condition, le Portugal se réservait le droit de retirer un litige pendant
devant la Cour. L'Inde n’est pas la seule à adopter cette interpré-
tation. La réaction de la Suède devant cette réserve a été la même
que celle de l'Inde. (Voir la note de la Suède au Secrétaire général
des Nations Unies datée du 23 février 1956.) Le Portugal a répondu
par une note du 5 juillet 1956 dans laquelle il a déclaré que cette
condition ne justifiait pas la conclusion selon laquelle le Gouverne-

45
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 167

ment portugais pourrait retirer à la juridiction de la Cour tout
différend, ou catégorie de différends, à elle déjà soumis. Si la réserve
a un caractère rétroactif, il est alors incontestable qu'elle est
mauvaise. D'autre part, il faut se souvenir qu'un tribunal doit
toujours avoir tendance à ne pas donner un effet rétroactif ou
rétrospectif à un texte, et cela surtout quand cette interprétation
est susceptible d’en entraîner la nullité et de priver un tribunal
de sa juridiction. Même si le texte de la réserve se prête à cette
interprétation, le tribunal devrait, si l’autre interprétation est
possible, préférer celle qui rend le texte valable et qui ne prive
pas le tribunal de sa juridiction.

Mais, quelle que soit l'interprétation donnée par la Cour à cette
condition, elle doit se fonder sur l’énoncé même du texte. On ne
peut faire appel à la déclaration ex post facto et ex parte du Por-
tugal qui a été invoquée et par laquelle ce pays a essayé de clarifier
et d’élucider sa propre déclaration. Il n’existe pas de règle d’inter-
prétation plus fermement établie que celle qui stipule que l’inten-
tion d’une partie à un instrument doit être dégagée de l’instru-
ment lui-même et non pas de l'intention que la partie déclare
avoir eue.

Mais, même si la déclaration du Portugal ne peut pas avoir de
caractère rétroactif, elle a un défaut qui, à mon avis, lui est fatal.
Une fois formulée une réserve se rapportant à des catégories
de différends soumis à la juridiction obligatoire de la Cour, les
catégories sur lesquelles la Cour a juridiction doivent être spécifiées
et définies. La juridiction de la Cour en ce qui concerne ces catégo-
ries de différends doit être acceptée de façon définitive lorsque la
déclaration est faite.

C'est en vain que l’on essaie de différencier la réserve por-
tugaise du droit de dénoncer une déclaration à tout moment. On
a suggéré en plaidoirie que, dans ce dernier cas, un État peut
mettre fin à son obligation de se soumettre à la juridiction obligatoire
de la Cour pour toute catégorie de différends, tandis que, dans le
premier, le Portugal s'était réservé un droit plus limité, du fait
qu'il ne pouvait que restreindre la portée de son obligation. C’est
une argumentation spécieuse. Dans le deuxième cas, la dénonciation
de la déclaration met fin au lien juridique existant entre l’État
déclarant et l’autre État. L'État cesse d’adhérer à la disposition
facultative et n’est plus dans aucun domaine soumis à la juri-
diction obligatoire de la Cour. Dans le premier cas, le lien juridique
continue d'exister. Dans le second, le droit de porter un différend
devant la Cour et l'obligation de se soumettre à sa juridiction n’exis-
tent plus. Dans le premier cas, le droit subsiste et l’État peut
à son gré mettre fin à l'obligation à l'égard de n'importe quel
différend.

D’éminents auteurs ont regretté le déclin incessant de la disposi-
tion facultative et il est du devoir de la Cour d'empêcher que le

46
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) t68

déclin de cette disposition ne se poursuive. M. le juge Lauter-
pacht, examinant la réserve française dans l'affaire relative à
Certains Emprunis norvégiens (C. I. J. Recueil des Arrêts, Avis
consultatifs et Ordonnances, 1957), a dit (p. 64) qu’elle « a tendance
à porter atteinte à l'autorité juridique — et morale — et à la
réalité de la disposition facultative » et également (p. 65) qu’elle
participe d’« une tendance qui menace de désintégrer le minimum
d’accord incorporé dans la disposition facultative ». Ceci s’appli-
que aussi ala réserve nouvelle incorporée par le Portugal a
sa déclaration. L’acceptation par le Portugal de la juridiction
obligatoire de la Cour est entiérement illusoire. Le minimum de
compromis incorporé dans la disposition facultative est le droit
accordé a l’État de limiter les catégories de différends qu'il est
disposé à soumettre à la juridiction obligatoire de la Cour; mais
aucune dérogation supplémentaire à ce minimum de compromis
ne saurait être permise. Une fois qu'un État, par sa déclaration,
a clairement exprimé sa volonté de soumettre un différend donné
à la juridiction obligatoire de la Cour, la juridiction de la Cour à
Végard de ce différend doit subsister aussi longtemps que la décla-
ration. Comme l'intention de la disposition facultative est de faire
accepter par un Etat la juridiction obligatoire de la Cour, toute
réserve qui contrecarre cette intention doit être considérée comme
contraire au but général de la disposition facultative et, de ce fait,
nulle.

Il a été suggéré que, même si cette réserve était nulle, comme elle
n'affecte pas la présente espèce, on pourrait la séparer du reste de
la déclaration et que le reste de la déclaration pourrait rester
valable. La doctrine de la séparation est bien établie en droit
interne et elle s'applique également en droit international. Si l’une
des clauses d’un acte donné constitue une condition essentielle, et
si le tribunal constate qu'en l'absence de cette condition essentielle
l’acte n'aurait pas été conclu, alors, si la condition est viciée, le
tribunal est sans pouvoirs et tout l'acte doit être déclaré nul.
Autrement, on rédigerait un nouvel acte dépourvu de cette condi-
tion essentielle. Dans le cas que nous examinons, il ne peut y avoir
le moindre doute que la réserve en question est une condition
essentielle à l’adhésion du Portugal à la disposition facultative.
C'est à cette condition que le Portugal a accepté de conférer juri-
diction à la Cour. La condition est de l’essence même de la soumis-
sion du Portugal à la juridiction obligatoire de la Cour et, si cette
condition est nulle, toute la déclaration doit être déclarée nulle.

*
* *
Comme je suis d’avis que la première exception de l’Inde doit
être maintenue, il n’est pas nécessaire que je considère la seconde et
la quatrième exception, mais puisqu’elles ont été discutées très

47
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 169

longuement et qu’elles ont soulevé des questions d’une importance
considérable, j'aimerais donner mon opinion à leur sujet.

Ces deux exceptions sont fondées sur le fait que la déclaration
du Portugal a été remise au Secrétaire général des Nations Unies
le 19 décembre 1955 et que la présente requête a été déposée le
22 décembre 1955. Je ne crois pas qu'il existe d'autre exemple,
dans l’histoire de ‘a Cour, d’un Etat ayant déposé une requéte avec
une telle précipitation. On a soutenu, au nom du Portugal, que
l'adhésion à la disposition facultative est un acte unilatéral de la
part d'un État et que la déclaration entre en vigueur aussitôt
qu’elle a été déposée entre les mains du Secrétaire général des
Nations Unies. On a de plus souligné qu'il n'existe aucune disposi-
tion dans le Statut ou le Règlement spécifiant qu'un laps de temps
doit s’écouler entre le dépôt de la déclaration et le dépôt de la
requête. C’est pourquoi on affirme que, bien que les copies de la
déclaration n'aient été transmises par le Secrétaire général ni aux
Parties au Statut, ni au Greffier de la Cour et bien que l’Inde n'ait
pas connaissance du dépôt par le Portugal de cette déclaration, la
déclaration est entrée en vigueur immédiatement et, dans la mesure
où les déclarations portugaise et indienne assumaient les mêmes obli-
gations, l'Inde était exposée à se voir citée devant la Cour pour
répondre à toute demande du Portugal rentrant dans le domaine
des deux déclarations.

La question restreinte que nous devons examiner est celle de
savoir si le Statut de la Cour prescrit que la déclaration doit entrer
en vigueur immédiatement sans connaissance, présumée ou réelle,
de la part des autres États qui ont déjà adhéré à la disposition
facultative, — en d’autres termes, celle de savoir si un lien juridique
peut étre créé par un nouveau déclarant avec les autres Etats
déjà parties à la disposition facultative par le simple dépôt de la
déclaration entre les mains du Secrétaire général, de manière à per-
mettre au nouveau déclarant de déposer immédiatement une requéte
et de traduire un autre Etat devant la Cour. L’Inde a soutenu que,
par cette requéte précipitée, le Portugal a violé le principe de
l'égalité des Etats devant la Cour, principe qui est à la base même
de la disposition facultative. Le Portugal, au contraire, s'est fondé
sur le droit strict et a soutenu que l’article 36, paragraphe 2, du
Statut n envisage: d’autre réciprocité ou égalité que la réciprocité
des obligations à la date de la déclaration. Que le Statut per-
mette ou non à un Etat de déposer une requête avant que l’encre
n'ait séché sur sa déclaration, on reconnaitra que c’est là une prati-
que qui ne devrait pas être sanctionnée par la Cour; et s’il existe
dans le Statut une disposition permettant à la Cour de refuser de
connaître de la requête du Portugal, elle doit le faire, eu égard aux
circonstances de l'espèce.

L'article 36, paragraphe 4, du Statut se compose de deux parties:
selon la première, il incombe à un État qui fait une déclaration de la
déposer entre les mains du Secrétaire général des Nations Unies et,

48
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 170

selon la seconde, il incombe au Secrétaire général d’en transmettre
copie aux Parties au Statut et au Greffier de la Cour. Les Parties
sont d'accord sur le fait que, à moins d’avoir été déposée comme
le stipule l’article 36, paragraphe 4, la déclaration ne peut sortir
ses effets. On comprend difficilement pourquoi, si la première
partie de l’article 36, paragraphe 4, est impérative, la seconde
partie ne l'est pas également. On a dit que la seconde partie est de
nature purement administrative ou se rapporte à la procédure et
qu'elle donne seulement au Secrétaire général une directive quant
à l’exercice de ses fonctions. Il est difficile d'admettre qu'une dispo-
sition aussi peu importante ait trouvé place dans un document
aussi solennel que le Statut de la Cour. J’estime qu’il faut attacher
la même importance aux deux parties de l’article 36, paragraphe 4.
Il a dû y avoir une raison pour que les rédacteurs du Statut insèrent
cette disposition dans l’article 36, paragraphe 4, ét la raison évidente
est qu'un certain temps doit s’écouler entre le dépôt d’une décla-
ration et le dépôt d’une requête.

Dans ces conditions il est inutile de se demander quel délai
doit s’écouler entre l'adhésion à la déclaration et le dépôt de la
requête. À chaque jour suffit sa règle de droit; il suffira de se borner
aux faits de la présente espèce. Il est évident que, dans cette affaire,
une requête a été déposée par le Portugal avant qu'on n’ait pu
appliquer la seconde partie de l’article 36, paragraphe 4, et la Cotir
peut dire que la requête est prématurée et que le Portugal aurait
dû attendre jusqu’à ce que la disposition contenue dans la seconde
partie de l’article 36, paragraphe 4, ait sorti ses effets.

On a insisté sur l'expression « de plein droit » {ipso facto) employée
dans l’article 36, paragraphe 2, du Statut. On prétend que cette
expression montre clairement que c’est le seul dépôt de la décla-
ration, sans rien de plus, qui crée le lien consensuel entre l’État
déclarant et l'État qui a accepté la même obligation. L'expression
«de plein droit » doit être lue avec les mots qui la suivent «et sans
convention spéciale ». Ce que le Statut souligne, c’est que, à part la
déclaration, aucune convention spéciale n’est nécessaire pour que
soit appliquée la disposition facultative. J’estime que Particle 36,
paragraphe 2, ne touche pas à la question du moment où la décla-
ration entre en vigueur. A cette fin, il faut se reporter à l’arti-
cle 36, paragraphe 4.

La thèse de l'Inde selon laquelle celle-ci a été privée du droit
d'invoquer en sa faveur la troisième condition contenue dans la
déclaration du Portugal, en raison du moment où la requête du
Portugal a été déposée, est convaincante elle aussi. Il est maintenant
bien établi en droit qu’un Etat partie à la disposition facultative est
fondé à incorporer dans sa propre déclaration toute condition conte-
nue dans la déclaration de tout autre Etat qui a déjà adhéré à la
disposition facultative. (Voir Affaire relative à certains emprunts
norvégiens, C. I. J. Recueil des Arrêts, Avis consultatifs et Ordon-
nances, 1057.) On ne peut donc pas contester que l’Inde avait le

49
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 17I

droit d’invoquer la troisième condition contre le Portugal, de même
que le Portugal avait le droit de l’invoquer contre l’Inde. Mais pour
qu'il ait un sens ou une signification, il faut que ce droit puisse être
exercé. Le Portugal, en déposant sa requête au moment où il l’a
fait, a mis l’Inde dans l'impossibilité d'exercer ce droit. Le Portugal
aurait pu invoquer la condition à n'importe quel moment avant
le dépôt de sa requête. L'Inde n'aurait pu l’invoquer que si elle
avait eu connaissance de la déclaration avant le dépôt de cette
requête. Une fois que la requête a été déposée, dans la mesure où,
comme je l’ai dit, la condition n’a pas un caractère rétroactif, l'Inde
était privée de ce droit et forcée d'accepter, bon gré mal gré, la juri-
diction de la Cour. Dans l’affaire relative à Certains emprunis norvé-
giens, on a dit que la Norvège, dans les mêmes conditions que la
France, était fondée à exclure de la compétence obligatoire de la
Cour les différends rentrant dans le domaine d'application de la
réserve française. Dans l'affaire des Phosphates du Maroc, quoiqu’ une
limitation particulière contenue dans la déclaration de l'un des
États ne figurât pas dans la déclaration de l’autre, il a été décidé
que la limitation devait subsister entre les Parties. Dans l'affaire
de la Compagnie d’Electricité de Sofia et de Bulgarie, la Cour a déclaré
que, par l'effet de la condition de réciprocité inscrite au paragra-
phe 2 de l’article 36, la limitation contenue dans la déclaration
d’un État faisait droit entre les Parties.

En quoi consiste la réciprocité envisagée par l’article 36, para-
graphe 2? S'agit-il de la réciprocité limitée suggérée par le Portugal,
à savoir la réciprocité qui devra subsister à la date du dépôt de
la requête, ou d’une réciprocité plus large, qui fonderait un État à se
prévaloir de toute limitation contenue dans la déclaration de l’autre
Partie, dans la même mesure et de la même manière que cette autre
Partie?

Il faut se souvenir que, dans l’affaire des Emprunts norvégiens, à
la date du dépôt de la requête française, la Norvège ne s'était pas
prévalue de la réserve contenue dans la déclaration de la France
relative à la juridiction nationale. C’est pourquoi si, dans cette
affaire, on avait adopté une interprétation étroite de la réciprocité,
la Norvège n'aurait pas pu se prévaloir de cette limitation. Mais
la Cour a dit que la Norvège était fondée aussi bien que la France
à soutenir que ce différend relevait de la juridiction nationale. C’est
pourquoi, strictement, le principe de la réciprocité avait sorti ses
effets après que la France eut souscrit sa déclaration et la Cour ne
s’est pas bornée à considérer la situation telle qu'elle existait à la
date de la requête française. La question soulevée maintenant est
celle de savoir si la Cour ne devrait pas examiner la situation telle
qu'elle existait avant le dépôt de la requête du Portugal. Si la Cour
décide que l'Inde ne pouvait invoquer la troisième condition
contenue dans la déclaration du Portugal avant le dépôt de la
requête portugaise, et si l'Inde a été privée de ce droit, alors le
principe de réciprocité, aux termes de l’article 36, paragraphe 2,

50
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 172

a été violé. Quelle que soit l’opinion qu’on ait de cette affaire,
j'estime que la Cour devrait dire que la hâte avec laquelle le Portu-
gal a déposé sa requête a entraîné un abus de la disposition facul-
tative et aussi un abus de la procédure de la Cour. Pour ces raisons,
la Cour devrait refuser de connaître de la requête du Portugal.

*
* *

Selon la troisième exception de l’Inde, le différend actuel a été
porté devant Ja Cour sans négociations diplomatiques préalables
et avant que les négociations aient atteint une impasse. L’Inde a
soutenu que la juridiction de la Cour se borne à la solution de
différends juridiques, et avant que ne puisse exister un différend,
il doit étre clair que la controverse ne peut étre réglée par voie de
négociations. On a fait remarquer qu’avant qu’un Etat ne soit traduit
devant la Cour internationale, il faut tout tenter, au préalable,
pour savoir si la controverse en question ne pourrait être réglée a
l'amiable. On a attiré notre attention sur les différentes notes
échangées entre l'Inde et le Portugal et il apparaît bien que le
Portugal n’a jamais, dans ses notes, soulevé la question générale du
droit de passage comme tel. Ce qui a été discuté dans ces notes, ce
sont des questions concrètes se rapportant à des situations spéciales
nées des troubles qui s'étaient produits dans les enclaves portu-
gaises; et le point sur lequel le Portugal a insisté, c’est que l’Inde
avait encouru une responsabilité internationale par sa conduite à
un moment donné et dans une situation particulière. Notre atten-
tion a été attirée sur le fait que si la question générale du droit
de passage avait été soulevée dans l'échange de notes diplomati-
ques, la Cour aurait pu se faire une idée plus claire du droit
revendiqué par le Portugal. Dans l’état actuel des choses, la Cour
ne peut pas savoir ou juger la nature véritable du droit revendiqué
par le Portugal. L'Inde n’a pas non plus eu l’occasion de faire
connaître ou d’exprimer ses opinions sur le droit que le Portugal
revendique avant que la question ne soit portée devant la Cour.
On se fonde sur les déclarations de la Cour dans l'affaire de la
Compagnie d’Electricité de Sofia et de Bulgarie (C. P. J. 1., Série A/B,
n° 77, p. 132): «Ce qui est essentiel, c’est qu’avant qu’une Partie
dépose une requête introduisant une instance devant la Cour, l’autre
Partie ait eu l’occasion de faire connaître et d'exprimer sa manière
de voir sur l’objet du différend. Cette occasion ne peut être fournie
que par des négociations diplomatiques. »

On a également soutenu au nom de l’Inde que cette règle sur les
négociations diplomatiques préliminaires ne s'applique pas seule-
ment dans les cas où il existe une disposition à cet effet dans un
traité entre les Parties. La règle s’applique d’une manière générale
et repose sur deux considérations: 1) la nécessité pour la Cour de
connaître l’objet du différend, et 2} le fait que les efforts des Parties
pour atteindre un accord soient restés infructueux.

51
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 173

Il est certain qu'il faut souhaiter que les Etats négocient en cas
de différend et essaient de trouver une solution équitable avant de
se prévaloir de la juridiction obligatoire de la Cour. Mais ce que
nous devons examiner, c’est la question de savoir si le fait de ne
pas suivre cette méthode souhaitable prive la Cour de sa juridiction.
Il est évident, d’aprés les précédents invoqués, que c’est sur la
simple existence d’un différend que la Cour a insisté, et qu'un
différend a été défini comme étant une divergence d’opinions ou
de vues entre deux Etats. On a également soutenu que cette diver-
gence est établie lorsqu'un Gouvernement a constaté que l'attitude
de l’autre était en contradiction avec la sienne. Dans l'affaire de
l'Usine de Chorzow (Série A, n° 13, pp. 10 et 11), la Cour a dit: « Tl
paraît bien désirable qu’un Etat ne procède pas à une démarche
aussi sérieuse que l’assignation d’un autre État devant la Cour,
sans avoir auparavant, dans une mesure raisonnable, taché d’éta-
blir clairement qu'il s’agit d’une différence de vues qui ne peut être
dissipée autrement. Mais, vu la teneur du texte, la Cour estime ne
pas pouvoir exiger que la contestation se soit formellement mani-
festée; à son avis, il doit suffire que les deux Gouvernements aient
en fait manifesté des opinions opposées. » C’est pourquoi il est
clair que le différend ne doit pas se manifester de façon formelle:
il suffit que deux Gouvernements démontrent qu'ils ont des opinions
divergentes. On a également observé dans |’ A faire relative à certains
intérêts allemands en Hanute-Silésie polonaise (Série A, n° 6, p. 14):
«... une divergence d'opinion se manifeste dès qu’un des Gouver-
nements en cause constate que l'attitude observée par l’autre est
contraire à la manière de voir du premier ». On peut difficilement
soutenir que l'attitude de l’Inde sur la question de la revendication
par le Portugal d'un droit de-passage n’est pas en conflit avec
celle du Portugal. Par conséquent, je rejetterais cette exception.

#

* *

Sur la cinquiéme exception nous avons entendu une argumenta-
tion trés savante sur le fardeau de la preuve. Maintenant que tous
les arguments ont été soumis à la Cour, j’estime que la question du
fardeau de la preuve perd une grande partie de son importance.
Mais je voudrais tout de même en dire quelques mots. Il incombe
toujours à une partie qui se présente devant une cour ou devant un
tribunal de prouver prima facie que le tribunal ou la cour est com-
pétente. Si elle s’est acquittée de ce fardeau prima jacie, il se peut
que le fardeau soit déplacé sur les épaules de l’autre partie. Lorsque
l'Inde soulève une exception à la compétence de la Cour parce que
l'objet du différend relève exclusivement de sa compétence natio-
nale, il ne serait pas exact de décrire, ainsi que le fait l’agent du
Portugal, son attitude comme une tentative de faire obstruction au
cours normal de la procédure prévue par le Statut. Sans aucun

52
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 174

doute, la partie quise présente devant la Cour a le droit de bénéficier
de la procédure prévue par le Statut et le Règlement en matière
contentieuse. Mais il n’en est ainsi que si l’on suppose que la Cour
est compétente. Tout ce que l’Inde a fait, c’est d'attirer l'attention
de la Cour sur le fait que, si l’on considère sa déclaration, la Cour
n’est pas compétente en ce qui concerne ce différend. C'est à la
Cour qu’il appartient en dernier lieu de trancher la question de
juridiction et c’est seulement si la Cour estime que le différend
tombe sous la portée de la déclaration de l’Inde que l'affaire peut
continuer à être examinée et que les règles de la procédure statutaire
peuvent sortir leurs effets. I] est également erroné de dire que, dans
la mesure où l’Inde se fonde sur une exception contenue dans sa
déclaration conférant juridiction à la Cour, le fardeau de la preuve
lui incombe et que c’est à elle d'apporter les preuves à l’appui de
cette exception. L'Inde a accepté la juridiction obligatoire pour
certaines catégories de différends, et la catégorie particulière concer-
nant les questions relevant exclusivement de sa compétence natio-
nale a été exclue. C’est pourquoi il incombe au Portugal de démon-
trer que le différend qu’il a porté devant la Cour rentre dans le
domaine de la déclaration de l’Inde, et il ne peut le prouver qu’en
démontrant à la Cour que le différend ne relève pas exclusivement
de la compétence nationale de l’Inde. La réserve formulée par
VInde concernant les questions relevant exclusivement de sa com-
pétence nationale n’est pas une exception; c’est une partie essen-
tielle — intégrale — de son acceptation de la juridiction de la Cour.
Pour en venir au centre de la question, certains points ne sont
pas contestables. Premièrement, l’Inde exerce une souveraineté
territoriale exclusive sur le territoire sur lequel le Portugal reven-
dique un droit de passage ou un droit de transit. Je pense qu'il est
également incontestable que, prima facie, un Etat jouissant de la
souveraineté territoriale a le droit d'accorder ou de refuser à tout
autre État un droit de passage ou de transit à travers ses terri-
toires, ou de lui accorder ce droit dans les conditions et aux termes
qui lui semblent bons. Il est vrai que, même si l'objet d’un différend
relève de la compétence nationale d’un Etat, il est possible que
celui-ci n’ait pas un pouvoir discrétionnaire absolu à ce sujet, mais
qu'il puisse être soumis à toute obligation internationale contractée
par lui. Si l’inde a assumé une obligation internationale quelconque,
alors la question ne relève plus de sa compétence nationale exclusive.
En d’autres termes, la question ne fait pas partie du domaine réservé,
mais du domaine international que la Cour peut examiner, et elle
peut définir les obligations de l’Inde selon le droit international.

Il est vrai que dans un grand nombre de cas, lorsqu'une exception
est formulée sur la base de la compétence nationale, la Cour a
tendance à joindre l’exception au fond parce qu’elle pense qu'il est
impossible d'arriver à une décision sur la question sans examiner le
fond. Mais il n’en est pas toujours ainsi, sans quoi un État n'aurait

53
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) | 175

jamais la faculté de présenter une exception préliminaire sur cette
base. La Cour a nettement énoncé les conditions à remplir pour que
l'exception ne soit pas retenue à un stade préliminaire, mais
qu'elle soit jointe à l'examen au fond. Le Portugal doit démon-
trer que les titres qu’il invoque justifient la conclusion provisoire
qu'ils ont une importance juridique pour la solution du différend
en droit international. (Voir l'énoncé classique du droit dans l'affaire
des Décreis de nationalité promulgués en Tunisie et au Maroc, Série
B, n° 4, p. 25.) Pour employer un langage plus simple, le Portugal
doit démontrer que sa revendication contient une cause d’action
soutenable selon le droit international. En d’autres termes, le Portu-
gal doit démontrer qu’une règle de droit international a pris la place
de la règle générale suivant laquelle l’objet du différend qui relève
de la compétence nationale de l’Inde relève de son pouvoir dis-
crétionnaire.

Examinons maintenant l’objet du différend qui s’est élevé entre
le Portugal et l'Inde. Je ne vais pas examiner les différentes méta-
morphoses que la réclamation du Portugal a subies. Mais comme il a
été finalement indiqué à la Cour, ce qu’on revendique, c’est un droit
de transit entre Damäo et les enclaves portugaises de Dadra et de
Nagar-Aveli pour maintenir les communications entre Damäo et
les deux enclaves. La première chose surprenante au sujet de ce
prétendu droit est qu’il est entièrement indéfini et vague, et, comme
le dit l’agent du Gouvernement indien, «sans définition ni
consistance, difficile à exercer et à exécuter ». Lorsqu'un État
se présente devant la Cour pour revendiquer un droit contre un
autre E tat, il doit s'agir d’un droit susceptible de s’appliquer.
I] doit s’agir d’un droit qui, si la Cour le reconnaît, pourra être
appliqué par l'État défendeur. Une Cour ne peut rendre un arrêt
qui ne puisse être exécuté par la partie perdante, et le trait le plus
surprenant de la revendication du Portugal dans cette affaire est
que, si sa thèse était retenue, l'arrêt qu’il obtiendrait de la Cour
ne pourrait jamais être exécuté par l’Inde. Si la Cour déclarait que
le Portugal a un droit de transit sur le territoire indien entre Damäo
et les enclaves, il serait impossible à l’Inde d'apprécier la nature,
Pétendue ou la teneur de ce droit. Le Portugal est-il fondé, aux
termes de ce droit, à transporter une armée tout entière de Damäo
aux enclaves pour réprimer une révolte dans ces territoires?
Pourra-t-il transporter des tanks et de l'artillerie, ainsi que tout
ce qui se rapporte aux armes modernes et aux armements?
Pourra-t-il faire survoler par des avions le territoire indien pour
bombarder les enclaves afin de les soumettre? Ou le droit sera-t-il
limité au transit des fonctionnaires diplomatiques ou de petites
unités de troupes pour maintenir la légalité et l’ordre dans les
enclaves ? Ces questions démontrent d’une façon concluante que
le Portugal n’a pas pu formuler un droit qu'il puisse faire valoir
contre l’Inde. C’est seulement au moyen de négociations pouvant
conduire à un traité que les modalités d’un droit de transit peuvent

54
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 176

être réglées entre l'Inde et le Portugal. Mais on ne peut pas demander
à la Cour de rédiger un traité entre ces deux États. La Cour ne peut
statuer que sur un droit qui existe, et si le droit revendiqué a si
peu de substance qu'il est impossible de le rendre applicable, la
Cour doit décider que ce droit n’est pas juridiquement reconnu
et est encore moins un droit reconnu par le droit international
ou un droit au sujet duquel le pouvoir discrétionnaire de l’Inde est
subordonné à une obligation internationale. [1] me semble que, pour
ce seul motif, exception préliminaire de l’Inde doit être retenue.
La Cour perdrait purement et simplement son temps si elle joïgnait
l'exception au fond, car, en fin de compte, elle devra conclure
qu'une déclaration efficace en faveur du Portugal est impossible.

J'ai déjà fait remarquer que c’est un principe fondamental du
droit international qu'un État exerce une compétence exclusive sur
son propre territoire. Ce principe a été exposé avec force par le
Chief Justice Marshall dans l'affaire du Schooner Exchange (1812, 7
Cranch 116): « La compétence de la nation sur son propre territoire
est nécessairement exclusive et absolue. Elle n’est pas susceptible
de limitations qui ne lui soient imposées par elle-même. Toute
limitation tirant sa validité d’une source extérieure impliquerait
une diminution de souveraineté dans la mesure de ladite limitation
et, dans la même mesure, un investissement de souveraineté aux
mains du pouvoir qui est à même de l’imposer. Par conséquent,
toute exception au pouvoir entier et complet d'une nation sur son
propre territoire doit procéder du consentement de la nation elle-
même. Elle ne saurait procéder d'aucune autre source légitime. »
Le Portugal ne suggère pas que l’Inde ait jamais donné son consen-
tement à une limitation quelconque de sa souveraineté territoriale
sur le territoire en question. Bien que dans son mémoire le Portugal
se soit fondé sur des traités conclus entre les souverains mahrattes
et lui-même, il a renoncé à cette thèse ou du moins il n’a pas insisté
sur ce point au cours de ses plaidoiries. En fait, le seul traité qui
mentionne cette question est le traité conclu entre les Portugais et
les Mahrattes en 1741 qui, si étonnant que cela soit, prévoit ex-
pressément que les soldats de l’une ou l’autre Puissance ne doivent
pas pénétrer dans le territoire de l’autre sans la permission de celle-ci.
Donc, si l'Inde n’a pas donné son consentement à une limitation
quelconque de sa souveraineté, existe-t-il une autre obligation
internationale contractée par elle, indépendamment de tout traité
ou de son consentement ? Qu'il me soit permis d'observer en passant
que le Portugal admet que le droit de transit qu’il revendique,
quoique dépourvu d’immunité, constitue bien une limitation à la
souveraineté de l’Inde.

Une obligation internationale peut naître de la coutume locale.
Si le Portugal avait exercé ce droit pendant très longtemps, ce
droit pourrait exister en vertu du droit international. Mais pour

pouvoir démontrer l'existence du droit coutumier local, il ne suffit
pas au Portugal de dire simplement qu'il a depuis longtemps

55
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 177

maintenu ses communications entre Damo et les enclaves. Il doit
faire plus: il doit démontrer qu'il avait bénéficié des facilités de
transit en tant que droit et non en tant que faveur ou concession
de la part du Gouvernement indien. S’il est une chose plus clairement
établie que toute autre par l’examen des documents que nous avons
devant nous, c'est que, tout au long de la période en question —
à partir de 1818 lorsque les Britanniques apparurent sur la scène —,
les facilités dont jouissait le Portugal pour communiquer avec ses
enclaves étaient entièrement subordonnées au pouvoir discrétion-
naire du Gouvernement indien et étaient accordées au Portugal à
titre de faveur et de complaisance. Le Gouvernement indien s’est
toujours réservé le droit d'exercer un contrôle sur les facilités de
passage ou de transit et même, si l’occasion s’en présentait, de
les prohiber entièrement. Il y a des exemples où un embargo
total a été proclamé par le Gouvernement indien sur le transport
de certaines marchandises. Il y a des exemples où une personne
de l’importance du consul général du Portugal a rappelé au gouver-
neur de Diu que l'autorisation des autorités britanniques était
indispensable pour que les troupes portugaises puissent traverser
le territoire britannique. C’est pourquoi l’Inde a raison lorsqu'elle
soutient qu’un droit de passage qui peut être révoqué en totalité
ou en partie par quelqu'un d’autre ne constitue en aucune façon un
droit. Je pense que le Portugal se rend compte de la faiblesse de
sa thèse sur ce point, et c’est pourquoi ce qu’il a réellement fait
valoir, c’est que le droit qu’il revendique est justifié par les principes
généraux du droit international. Les principes généraux du droit
international seraient applicables sile Portugal démontrait l'existence
d’une coutume générale, par opposition à une coutume locale, don-
nant le droit à un Etat d’avoir accès à ses enclaves grace à des facili-
tés de transit qui lui sont accordées afin de maintenir les communi-
cations entre cet État et ses enclaves. Or la seule coutume d’ordre
général reconnue par le droit international qui soit comparable à la
question que nous examinons est le droit de passage innocent dans
les eaux territoriales et dans les parties maritimes des fleuves
internationaux, ainsi que l’immunité dont jouissent les diplomates
lorsqu'ils sont en transit d’un État à un autre. Il n’a jamais été
démontré qu’une coutume générale permettant à un État d’avoir
accès à ses enclaves existât en tant que droit. Le Portugal s’est
fondé sur une étude savante faite par le professeur Bauer concernant
d’autres enclaves, mais cette étude prouve seulement que le droit
de passage ne résulte que d’un traité ou d’une coutume locale,
ce qui n’est pas applicable au cas actuel.

On peut aussi introduire en droit international un principe tiré
du droit interne lorsqu'il s’agit, en droit interne, d’un principe
universellement reconnu et si ce principe n’est pas en conflit avec
les règles du droit international lui-même; et c’est avec force que
le Portugal invoque le principe du droit interne que l’on peut
appeler une servitude nécessaire. On soutient que quand le fonds

56
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 178

d’un propriétaire terrien est entouré par des fonds appartenant à
d’autres propriétaires, le premier a le droit d'accéder à la voie
publique. Ce droit d'accès naît de la nécessité, car, sans lui, le
propriétaire serait enfermé dans ses terres et ne pourrait pas en
sortir. Pour ces raisons, dans ces circonstances, le droit interne
suppose l'existence d’un droit de passage en faveur du premier
propriétaire à travers les fonds des autres propriétaires. J’estime
qu’il est fort imprudent de chercher une analogie entre les droits
d’un propriétaire et les obligations d’autres propriétaires en droit
interne, et les droits et les obligations des États en droit internatio-
nal. Aucune comparaison n’est possible entre la propriété privée
et la souveraineté territoriale, ni entre un citoyen et un État
souverain. Un État souverain peut passer n'importe quelle loi
affectant la propriété privée. Il peut forcer le propriétaire terrien
à céder son droit aux propriétaires voisins. Mais àl n’en est certaine-
ment pas de même des souverains territoriaux. Le Portugal ne peut
forcer l’Inde à lui céder un droit, et l’Inde ne peut se trouver dans
l'obligation de le céder, pour le motif que le Portugal devrait, par
nécessité, avoir accès à ses enclaves. De plus, cette règle serait
nettement en contradiction avec le principe de droit international
incontesté et bien établi, à savoir: le principe de la souveraineté
territoriale. Pour cette raison, il n’y a pas lieu d'introduire ce
principe de droit interne dans le domaine du droit international.

Même en droit interne, les parties peuvent se mettre d'accord
quant à la nature ou à l’étendue d’une servitude, et si les parties
sont d'accord, le droit interne ne présume pas une servitude
nécessaire. Dans le cas actuel, les relations entre le Portugal et le
souverain territorial de l’Inde démontrent nettement que les
conditions du passage ou du transit du Portugal sur le territoire
indien étaient clairement établies. Selon ces conditions, le Portugal
n'avait pas le droit de passage ou de transit, et ne pouvait bénéficier
que des facilités que le Gouvernement indien, à son entière dis-
crétion, trouvait bon de lui accorder. Par conséquent, le Portugal
n'a pas réussi à prouver sa thèse — et moins encore à montrer qu’elle
fût soutenable — selon laquelle le pouvoir discrétionnaire de l’Inde,
qui relève nettement de sa compétence nationale, serait soumis à une
obligation internationale ou à une règle de droit international en
vertu de laquelle la question ne relèverait plus du domaine réservé.
J'estime que, dans ces circonstances, la Cour devrait maintenir
cette exception soulevée par l’Inde et décider qu’il n’est pas néces-
saire de continuer une enquête sur les faits et qu’il ne servirait à
rien de joindre cette exception au fond.

*

* *
Je vais examiner maintenant la sixième et dernière exception de
VInde. Elle se rapporte a la limitation ratione temporis. L’Inde
soutient que le différend porté devant la Cour est né avant le 5 février

57
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 179

1930 et se rapporte à des situations ou des faits antérieurs à cette
date et que, pour cette raison, le différend est nettement exclu de
la compétence de la Cour, à cause de la réserve de sa déclaration
du 28 février 1940. Si on examine la jurisprudence de la Cour, il est
évident que les seuls faits et situations dont on puisse tenir compte,
aux fins de cette exception, sont les faits ou situations qui sont la
source ou la cause du différend. A mes yeux, il est clair que la source
du différend est la divergence d’opinion entre l’Inde et le Portugal
quant aux conséquences juridiques de ce qui s’est produit à partir
de 1812. La divergence ne se rapporte pas seulement à ce qui est
arrivé en 1954: elle couvre tout l’enchaînement des faits et des
situations invoqués par le Portugal pour affirmer son droit. Le
Portugal prétend que l'Inde a agi en violation de son obligation de
permettre le droit de passage au Portugal et que cette infraction
n’a eu lieu qu’en 1954; c’est pourquoi il serait, inutile d'examiner,
aux fins de cette exception, tous les faits ou toutes les situations
antérieurs à 1954. Ce raisonnement est certainement faux. L’obli-
gation même de l'Inde est contestée, et, selon le Portugal lui-même,
l'obligation de l’Inde naît de faits et de situations antérieurs à 1930.
La question que la Cour doit examiner n’est pas celle de savoir s’il
y a eu, en 1954, infraction par l'Inde au droit juridique du Portugal.
La question à examiner est celle de savoir si le Portugal avait un
droit quelconque, et le Portugal ne peut démontrer l’existence d’un
droit que par un ensemble de preuves qui se situe entre 1818 et 1954
et forme un tout continu. Ce n’est pas là un nouveau différend que le
Portugal essaie de soumettre à la Cour. Le conflit d'opinions existant
entre les deux Gouvernements remonte à 1818. C’est un différend
concernant le véritable résultat en droit de faits et de situations
qui se sont produits depuis 1818. Dans l'affaire des Phosphates du
Maroc (C. P. J. 1., Série A/B, n° 74, p. 24), la Cour a observé que
l'expression «faits et situations » était assez large pour embrasser
tous les différents faits susceptibles de donner naissance à un diffé-
rend, et que le sens du terme « situation » comprendrait non seule-
ment les faits mais aussi les conséquences juridiques résultant d’une
série de faits donnés. Toujours dans l'affaire des Phosphates du
Maroc, la Cour, en parlant de l’objet général de la limitation ratione
temporis, a déclaré: « ... en la formulant, on a entendu enlever à
l'acceptation de la juridiction obligatoire tout effet rétroactif, soit
pour éviter de façon générale de réveiller des griefs anciens, soit
pour exclure la possibilité de voir déférés par requête à la Cour des
situations ou des faits qui remontent à une époque où l’État mis en
cause ne serait pas à même de prévoir le recours dont pourraient
être l’objet ces faits et situations » (p. 24). Cette observation s’appli-
que à la présente espèce avec toute sa force. Le Gouvernement de
l'Inde ne pouvait pas prévoir les procédures juridiques auxquelles
les faits et situations survenus depuis 1818 pourraient donner lieu.
Le seul but de la limitation de l'Inde contenue dans sa déclaration

58
DROIT DE PASSAGE (OP. DISS. DE M. CHAGLA) 180

est d'empêcher la Cour de statuer sur de tels faits et situations.
J’estime qu’il n’existe pas de réponse à la sixième exception de l'Inde.

J'aimerais faire une observation d'ordre général relative à la
question de la juridiction de la Cour. Il a été soutenu qu'un bon
juge élargit sa compétence. Cette affirmation peut être vraie lorsqu'il
s’agit d’un juge dans un tribunal régi par le droit interne; elle ne
l’est certainement pas de la Cour internationale. La base même
de la juridiction de cette dernière est la volonté de l’État, et cette
volonté doit clairement démontrer que celui-ci a accepté la juridic-
tion de la Cour à l’égard de tout différend ou de toute catégorie de
différends. Pour cette raison, tandis qu’un tribunal de droit interne
peut interpréter libéralement les dispositions juridiques lui confé-
rant compétence, la Cour internationale, au contraire, doit inter-
préter strictement les dispositions du Statut et du Règlement et
les instruments signés par les États, afin de déterminer si l'État
qui a soulevé une éxception à sa compétence l’a, en fait, acceptée.

Pour ces raisons, je serais d’avis de débouter le Portugal de sa
demande pour le motif que la Cour est incompétente pour en
connaître.

(Signé) M. C. CHAGrA.

59
